Action brought pursuant to title 3 of article VII-A of the Tax Law to foreclose taxes against real property. Order of the County Court, Westchester County, as resettled, granting motion of plaintiff for summary judgment and the amended judgment entered in accordance therewith, unanimously affirmed, with $10 costs and disbursements. The failure of the collecting officer to file a list of delinquent taxes, including the parcel in suit, within three months after the adoption of a resolution electing to adopt title 3, does not affect the validity of this proceeding., The provision as to time in subdivision (1) of section 165-a of the Tax Law is merely directory and the statute by express language pro*1054vides for the inclusion of real property incumbered by unpaid tax liens for a period of more than four years in a list to be filed on the first day of May in each year. The filing of a list on May 1, 1941, including the parcel in suit on which, admittedly, tax liens had been unpaid for more than four years, was an act of the collecting officer within the purview of the statute. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ.